Citation Nr: 0821014	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  07-03 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis, lumbar spine.

2.  Entitlement to an increased rating for degenerative 
arthritis, thoracic spine.  

3.  Entitlement to an increased rating for sinusitis with 
allergic rhinitis.

4.  Entitlement to an increased rating for hemorrhoids, 
postoperative, with proctitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to May 1954, 
July 1954 to April 1964, and February 1966 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In November 2007, to support his claims, 
the veteran testified at a video-conference hearing before 
the undersigned Veterans Law Judge of the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claims so that he 
is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Although the veteran was afforded VA examinations in 
connection with his claimed disabilities in June 2006, during 
his November 2007 video-conference hearing, the veteran and 
his grandson testified that the veteran's claimed disorders 
have increased in severity during the past year.  
Specifically, it has been suggested that the veteran's 
service connected degenerative arthritis, lumbar and thoracic 
spine, result in increased pain, fatigability, and weakness 
and he is increasingly unable to function as a result of such 
impairment.  In addition, it has been alleged that his 
sinusitis and allergic rhinitis result in increased symptoms 
requiring medication and his hemorrhoids occasionally result 
in bloody stools, which also require medication.  
Accordingly, the Board finds that a more comprehensive 
evaluation is needed to appropriately evaluate the veteran's 
claimed disorders.  

In this regard, the Court has held that when a veteran claims 
that a disability is worse than when originally rated (or 
last examined by VA), and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (where the Court determined the Board 
should have ordered a contemporaneous examination of the 
veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see also, Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination); Green v. 
Derwinski, 1 Vet. App. 121 (1991); and VAOPGCPREC 11-95 
(April 7, 1995).

With respect to the veteran's lumbar and thoracic spine 
claims, it is noted that the extent of mobility in the joints 
in question is an essential consideration as a basis for the 
rating of these disorders, in addition to other relevant 
symptomatology.  Specifically, when determining the 
evaluation of orthopedic disabilities that are at least 
partly rated based on limitation of motion, VA must take into 
account whether the veteran has additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated due to factors such as pain, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare 
up," such as during prolonged use.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 
4.59.  In the present case, more definitive findings are 
required on the manifestation of functional loss.

The record indicates that outstanding private treatment 
records may exist.  The Board observes that a May 2006 
statement from V. Khurana, M.D., reflects that Dr. Khurana 
has been treating the veteran for various disorders, to 
include his claimed conditions, since 1993 and that these 
disorders have worsened.  However, although the veteran 
provided a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), copies of the veteran's treatment records from Dr. 
Khurana have not been obtained.  An attempt should be made to 
obtain such records.  

Finally, it is noted that, during the course of the current 
appeal, additional notification requirements have been issued 
by the Court with regard to increased rating claims.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Since the 
veteran has not been provided the required notice, this 
should be accomplished on remand.

Accordingly, the veteran's claims are REMANDED for the 
following development and consideration:

1.  Send the veteran another VCAA notice 
letter to comply with the recent holding 
of the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  In this regard, 
this letter should notify him that, to 
substantiate his claims for increased 
ratings:

(A) he must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his service connected 
disorders and the effect this worsening 
has on his employment and daily life;

(B) if the Diagnostic Codes under which 
these conditions are rated contain 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by him demonstrating a 
noticeable worsening or increase in 
severity and the effect this worsening 
has on his employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of such requirement 
to the veteran.  

(C) he also must be notified that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from zero 
percent to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and

(D) this notice must provide examples of 
the types of medical and lay evidence he 
may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
his entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Ask the veteran whether he has 
received any additional treatment for his 
claimed disorders since October 2004, one 
year prior to his current, October 2005, 
claim for an increased rating.  And if he 
has, obtain these additional records. The 
attention of the AMC is specifically 
directed to any treatment records 
available from Dr. Khurana, who has 
treated the veteran since 1993.  All 
attempts to secure these records, and any 
response received, must be documented in 
the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

3.  After obtaining the identified 
medical records, to the extent available, 
the veteran should be afforded a VA 
examination with the appropriate 
specialist to determine the current level 
of disability due to his service-
connected degenerative arthritis, lumbar 
and thoracic spine.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should set forth all orthopedic 
and neurological symptomatology 
associated with the veteran's service-
connected back disabilities.

(A)  The neurology examination should 
identify all neurological manifestations 
and symptomatology and offer an opinion 
as to whether the veteran has any 
separately ratable neurological 
disability (in addition to orthopedic 
disability) as a manifestation of the 
service-connected lumbar and/or thoracic 
spine disabilities.

(B)  The orthopedic examination should 
include range of motion testing of the 
thoracolumbar spine (expressed in 
degrees).  The examiner should also 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
or thoracic spine.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the veteran 
likely experiences functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

(C)  The examiner should render findings 
responsive to the criteria for rating 
intervertebral disc syndrome (IVDS) and 
specifically, comment as to the existence 
and frequency of any of the veteran's 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician).  
The examiner should specifically indicate 
the frequency of such incapacitating 
episodes over the previous 12 month 
period.

The complete rationale for all opinions 
expressed must be provided in the 
examination report.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

4.  The veteran should be afforded a VA 
examination in order to determine the 
current severity of his service-connected 
hemorrhoids.  Prior to the examination, 
the examiner is requested to review the 
claims folder.  The examiner is 
specifically requested to note whether 
the veteran has any large, thrombotic, or 
irreducible (external or internal) 
hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences, 
and whether his hemorrhoids cause 
persistent bleeding and with secondary 
anemia, or with fissures.  The complete 
rationale for all opinions expressed must 
be provided in the examination report.  
If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

5.  The veteran should be afforded a VA 
otolaryngology examination to determine 
the current severity of the service-
connected sinusitis with allergic 
rhinitis.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should provide an opinion as to 
the extent of functional impairment due 
to the sinusitis and allergic rhinitis.  
The examiner should record the veteran's 
number of incapacitating and non-
incapacitating episodes per year of 
sinusitis and whether they require 
prolonged antibiotic treatment and/or are 
characterized by headaches, pain, and 
purulent discharge and/or crusting.  The 
examiner should determine whether the 
veteran's allergic rhinitis it is 
manifested by nasal polyps, and if not, 
whether there is greater than 50 percent 
obstruction of nasal passage on both 
sides or complete obstruction on one 
side.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be so 
stated.

6.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




